This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of WILLIAM LEE BOYD, formerly of TRENTON, who was admitted to the bar of this State in 1986, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and WILLIAM LEE BOYD having agreed that WILLIAM LEE BOYD lacks the capacity to engage in the practice of law;
And good cause appearing;
It is ORDERED that WILLIAM LEE BOYD is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that WILLIAM LEE BOYD is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WILLIAM LEE BOYD pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that WILLIAM LEE BOYD comply will Rule 1:20-20 governing incapacitated attorneys.